DETAILED ACTION
Status of Application
Receipt of the response to the restriction/election requirement and applicant arguments/remarks, filed on 08/31/2022, is acknowledged.
Applicant has elected without traverse the invention of Group I, claims 1-10 and 14-16, drawn to compositions comprising nebivolol, a solubilizer, a sweetener 
Claims 1-20 are pending in this application.  Claims 11-13 and 17-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1-10, 14-16 are currently under consideration.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application, filed July 8, 2021, claims benefit of foreign priority to IN202041028951, filed July 8, 2020.  No English translation of the certified copy of priority application has been received.  

Specification
The lengthy specification (38 pages, exclusive of claims) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  MPEP 608.01.  The specification is objected to because of the following informalities:
The use of the trademarks/trade names has been noted in this application, e.g., Cremophor EL, Cremophor RH 40, Labrasol, Captisol, etc. (Para. 0033, 0042, 0115).  It should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks/trade names is permissible in patent applications, the proprietary nature of the trademarks/trade names should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  The use of language such as “the product X (a descriptive name) commonly known as Y (trademark)” is not permissible since such language does not bring out the fact that the latter is a trademark.  Language such as “the product X (a descriptive name) sold under the trademark Y” is permissible.  MPEP §608.01(v).  Appropriate correction is required.  
The specification comprises acronyms without proper definition, e.g., “ACE” (Para. 0043).  The acronym should be given once in parenthesis after the first use of the full term, and then the acronym used alone thereafter if needed.  Appropriate correction is required.
The specification comprises references on foreign application (e.g., Para. 0009, 0046).  The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper.  Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office.  The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter.  37 CFR 1.57(g).  

Information Disclosure Statement
The information disclosure statement, filed on 08/31/2022, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.

Claim Objections
Claims 1, 7, 16 are objected to because of the following informalities:  Claim 1 comprises the typographic error “Nebivolol” that needs to be corrected to “nebivolol”.  Similar is applied to claims 7, 16.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term.  Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  In the present case, the claims replete with indefinite and functional language.  For instance, 
Claims 1, 5-9 disclose “a formulation”, wherein several elements are characterized by their assumed function (e.g., solubilizer, sweetener, preservative, binder, glidant, coloring agent, etc.) and not by the structure essential for said formulation.  These claims are unclear and indefinite, because the function of a particular compound may change and/or depend on conditions.  In specification applicant provides a support to this point stating that “starch” can be employing as a binder and as a glidant (Para. 0038, 0041).  Therefore, given that the scope of the claims is not limited by claim language that does not limit a claim to a particular structure (MPEP 2111.04), one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.
Claim 1 contains the trademark/trade name captisol, labrasol.  Where a trademark/trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark/trade name cannot be used properly to identify any particular material or product.  A trademark/trade name is used to identify a source of goods, and not the goods themselves.  The formula or characteristics of the product may change from time to time and yet it may continue to be sold under the same trademark or trade name.   Thus, a trademark/trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a solubilizer, accordingly, the identification/description is indefinite.  Clarification is required.  
Claim 4 (dependent on claim 1) recites the limitation “the liquid vehicle is in the weigh range of 65-95 wt% that is unclear.  To this point, it is noted that claim 1 discloses a formulation comprising 0.05-10 wt% of nebivolol; 0.4-10 wt% of a solubilize; and 5-90 wt% of a sweetener”.  The minimum amount of compounds recited in said claim is 5.45 wt%.  Further, it is unclear how one can use a sweetener amount of 5-90 wt% (claim 1) and the liquid vehicle amount of 65-95 wt% (claim 4)  Clarification is required. 
Claim 10 (dependent on claim 1) discloses stability of a reconstituted formulation disclosed in claim 1 in a liquid vehicle.  To this point, it is noted that claiming a result (i.e., a stability of reconstituted formulation) without reciting what materials produce that result is the epitome of an indefinite claim.  Such a claim fails to delineate with any reasonable certainty the requirements of the formulation.  Therefore, the metes and bounds of claim 10 are not reasonably clear.  Clarification is required.
Claims 2-3, 14-16  are rejected as being dependent on rejected independent claim 1 and failing to cure the defect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al., US 2009/0215844 (hereinafter referred to as Davis), Jans et al., US 5,759,580 (hereinafter referred to as Jans), and Akbarieh et al., US 2015/0231261 (hereinafter referred to as Akbarieh).
Davis teaches pharmaceutical compositions/formulations comprising nebivolol or pharmaceutically acceptable salts thereof (that are highly selective to the beta-1 adrenergic receptors; Para. 0012) that can be used for a treatment of cardiovascular diseases and/or hypertension (Title; Abstract; Para. 0031 as applied to claim 1, 14).  Davis teaches that said compositions can be formulated as tablets, capsules, granules, powders, suspensions, syrups, solutions suitable for parenteral administration (Para. 0122), and may include 0.125-40 mg of nebivolol (Para. 0007) in combination with pharmaceutically acceptable carries that can be a liquid, a solid filler, diluent, excipient, solvent, e.g., such compounds as: 
(i) sugars (i.e., sweeteners); propylene glycol, polyethylene glycol, sodium lauryl sulfate (i.e., solubilizes; Para. 0033, 0123;0126, 0128, 0132, 0135-0137 as applied to claims 1, 2); 
(ii) glycerin, ethyl alcohol/ethanol, buffer, water, syrup (i.e., liquid vehicles; Para. 0033, 0125, 0128, 131 as applied to claims 3, 4) 
(iii) starches, talc, ethyl cellulose, gelatin, hydroxypropyl methylcellulose/hypromellose (i.e., binder; Para. 0033, 0125-0127, 0132-0133 as applied to claim 6);
(iv) starches, calcium silicate (i.e., glidant; Para. 0133 as applied to claims 5, 6);
(v) benzyl alcohol (i.e., preservatives, e.g. Para. 0123, 0127-0128, 0131 as applied to claims 5, 6);
(vi) coloring agents, flavoring agents (Para. 0123 0126 as applied to claims 5, 6);
Davis teaches the use of a kit providing a convenient and effective means for assuring that the subject to be treated takes the appropriate active in the correct dosage in the correct manner (Para. 0154 as applied to claim 15).
Jans teaches pharmaceutical compositions comprising nebivolol (Title, Abstract) that are in solid or semi-solid forms, e.g., powder, tablets, etc. (Col.2, Lns. 7-17); that are suitable for oral administration (Col. 2, Lns. 25-30), can be used for treatment of coronary disorders and hypertension (effective doses of 0.1-50 mg; Col. 4, Lnc. 43-49), and may include:  (i)  1-4 wt % of nebivolol (HCl);  (ii)  60-90 wt% of a filler, e.g., sugar/sweetener;  (iii)  0.1-1 wt% of wetting agents, e.g., polysorbates, e.g., polysorbate 20, polysorbate 80;  (iv)  0.5-5 binder, e.g., polyvinylpyrrolidone, hydroxypropyl methylcellulose, pregelatinized maize starch; and polyethylene glycol, talc, silica, and maize starch (Col. 3, Lns. 26-61).  Jans specifically teaches the use of the weight ratio of wetting agent/nebivolol having a value of 0.025-0.5 (Col. 4, Lns 17-28), identifying thereby concentrations of said constituents as result-effective variables. 
Akbarieh teaches pharmaceutical compositions comprising nebivolol or pharmaceutically acceptable salts thereof (Title; Abstract; 0036-0037), that are suitable for oral administration  (Para. 0019), and may include:  (i)  0.5-10 wt% of nebivolov (Para. 0019; 0026, 0036-0038);  (ii) 20-80 wt% of a filler, e.g., sucrose/sugar (Para. 0026, 0048);  (iii)  2-30 of a disintegrant, e.g., sweeteners (Para. 0026, 0048), and/or starch, gum, pectin (i.e. a binder; Para. 0025, 0026, 0048);  (iv)  1-4 wt% of a binder, e.g., hydroxypropyl methylcellulose/hypromelose (Para. 0025, 0026); and/or starch, polyethylene glycol, gum, sugars, poloxamers, poly(propylene glycol), polyvinylpyrrolidone, and a combination thereof (Para. 0049);  (v) 1-2 wt % of a glidant, e.g., colloidal silicon dioxide (Para. 0025); and also may include such wetting agents as gelatin, gum acacia, polysorbate 80, polyethylene glycol, sodium lauryl sulfate, poloxamer, methylcellulose, hydroxyethyl cellulose, colorants and a combination thereof (Para. 0026, 0041-0044).  
Therefore, it is the examiner’s positions that the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because every element/compound of the invention has been collectively taught by the combined teachings of the references.  
With regard to the concentrations instantly claimed (claims 1, 6-9), it is noted that differences in experimental parameters such as concentration of compounds in a solution/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The prior art teaches formulations comprising the same components.  The determination of suitable or effective concentration/formulation can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  
Regarding the claimed inherent properties of the disclosed formulation (claim 10), it is noted that the cited prior art teaches formulations that are substantially the same as the formulations recited by the instant claims.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims can also be provided.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) see MPEP § 2112.02.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
No claim is allowed at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615